Allen, J.
The notice mentions as the cause of the injury that the plaintiff “ was thrown from her carriage, caused by a defect in the road.” Under a former statute this would have *33been insufficient. Madden v. Springfield, 131 Mass. 441. But under the statute now in force, St. 1888, c. 114, it is sufficient, it having been proved at the trial that there was no intention to mislead, and that the town was not in fact misled thereby. Fortin v. Easthampton, 142 Mass. 486. Liffin v. Beverly, 145 Mass. 549. Grardner v. Weymouth, 155 Mass. 595. Fuller v. Hyde Park, 162 Mass. 51.
The defendant contends that the notice is defective because it does not show on its face that it was signed in behalf of the plaintiff. But we do not think the notice insufficient on this ground. It is not necessary that it should say in express terms that it is signed in behalf of the plaintiff, if that can be gathered from its terms. The notice in the present case shows that the signer was the husband of the plaintiff, and that she had received an injury “ for which we will be obliged to make a claim on your town for damages.” This was enough. See Gustafsen v. Washburn & Moen Manuf. Co. 153 Mass. 468, 473; Nash v. South Hadley, 145 Mass. 105, 107 ; Taylor v. Woburn, 130 Mass. 494. Exceptions overruled.